DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 03/31/2021 has been entered.  Claims 1-3, 6-11 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Non-Final Office Action mailed 10/14/2020, hereinafter NFOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under HEINRICH EBERT US 3052098 A, hereinafter Heinrich_1, as evidenced by HEINRICH EBERT US 2875701 A, hereinafter Heinrich_2, in further view of Michel; William US 20150300138 A1, hereinafter Michel, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Heinrich_1 as evidenced by Heinrich_2, in further view of Gray, Charles L. JR. US 20040011031 A1, hereinafter Gray.
In response to applicant’s argument with respect to claim 1 regarding Michel failing to disclose “cylindrical roller bearings”, as newly amended, the examiner agrees.  However, Gray discloses a bent-axis piston unit comprising cylindrical roller bearings.  
In response to applicant’s argument with respect to claim 1 regarding Heinrich_1 failing to disclose “a transmission… 1st and a 2nd hydraulic bent axis piston drive unit… a 3rd and 4th hydraulic bent axis piston drive unit”, as newly amended, the examiner respectfully disagrees.  The applicant did not provide further reasoning as to why the transmission comprising a 1st and a 2nd hydraulic bent axis piston drive unit… a 3rd and 4th hydraulic bent axis piston drive unit depicted in Fig. 5 of Heinrich_1 fails to teach the claimed limitation.  Therefore, the device of Heinrich_1 continues to read upon the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He HEINRICH EBERT US 3052098 A, hereinafter Heinrich_1, as evidenced by HEINRICH EBERT US 2875701 A, hereinafter Heinrich_2, in view of Gray, Charles L. JR. US 20040011031 A1, hereinafter Gray.  
Heinrich_1 and Gray are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydrostatic systems with plural pumps/motors); or the reference is reasonably pertinent to the problem faced by the inventor (cancelling axial loads on the input/output shaft bearings).  MPEP2141.01(a) I.
Regarding claim 1, Heinrich_1 discloses (Fig. 5-6) a transmission (Col 1 Ln 9-14) comprising a load cancelling hydrostatic system, the load cancelling hydrostatic system comprising: 
at least a first (17a/22a left as depicted in Fig. 5) and second hydrostatic module (17a/22a right as depicted in Fig. 5)
wherein the first module comprises a 1st (17a left) and a 2nd (22a left) hydraulic bent axis piston drive unit (depicted as bent axis units) and the second module comprises a 3rd (17a right) and a 4th (22a right) hydraulic bent axis piston drive unit (depicted as bent axis units); a common input drive shaft (40) coupling the 1st and 3rd hydraulic bent axis piston drive units together (Col 8 Ln 14); 
a common output drive shaft (41) coupling the 2nd and 4th hydraulic bent axis piston drive units together; 
wherein each of the hydraulic bent axis piston drive units comprises a plurality of pistons (20, 27); 
wherein the 1st and 3rd hydraulic bent axis piston drive units share a similar geometry and the number and size of the pistons in each is the same; wherein the 2nd and 4th hydraulic bent axis piston drive units share a similar geometry and the number and size of the pistons in each is the same (disclosed are all drive units comprise similar geometry and the number and size of the pistons in each is the same as evidenced by: Col 4 Ln 31-34 discloses same geometry/size, Col 3 Ln 34-42 discloses same number and size of pistons); 
wherein the pistons in the 1st and 3rd hydraulic bent axis piston drive units are coupled together with an input timing angle; and wherein the pistons in the 2nd and 4th hydraulic bent axis piston drive units are coupled together with an output timing angle; characterized in that at least one of the input and output timing angles is in a range of from -0.5° to +0.5°, and  
wherein the load cancelling hydrostatic system further includes bearing sets that support the common input and output drive shafts, and the bearing sets include radial bearings, (Col 5 Ln 46-49 discloses “counter running pistons”, Col 7 Ln 19-24 discloses axial load on the bearings becomes zero”. Therefore, the axial load on the bearing sets of Ebert ‘098 is zero thereby making the bearing sets ‘radial bearings devoid of bearings that primarily support axial loads; further Col 5 Ln 44-51 discloses the “double motor unit” are of the same type/design as that of Heinrich_2; Heinrich_2 discloses Col 1 Ln 22-27, Col 1 Ln 70 - Col 2 Ln 5, Col 3 Ln 1-4 that the timing angle is 0°).
Heinrich_1 fails to explicitly state that the bearing sets ARE radial bearings.  Instead, Heinrich_1 discloses generic bearings that only support radial loads (Col 3 Ln 1-6: “by employing double units… axial load on the bearings become zero”.)

Gray discloses (Fig. 1-3) 
a hydrostatic module (10)
wherein the module comprises a 1st (12) and a 3rd (14) hydraulic piston drive unit; a common input drive shaft (16) coupling the 1st and 3rd hydraulic bent axis piston drive units together [0030]; 
wherein each of the hydraulic bent axis piston drive units comprises a plurality of pistons (26, 28 [0033]); 
wherein the 1st and 3rd hydraulic bent axis piston drive units share a similar geometry and the number and size of the pistons in each is the same ([0034-0035] describe similar geometries with respect to number and size of pistons); 
wherein the pistons in the 1st and 3rd hydraulic bent axis ([0030] states bent axis) 
wherein the load cancelling hydrostatic system further includes bearing sets (34, 36) that support the common input shaft, and the bearing sets are cylindrical roller bearings, ([0045] discloses that due to the timing angle of 0.0°, the axial load on the bearings are substantially ZERO, [0045] discloses one option for the bearings to be “straight roller bearings” (which the examiner has interpreted as cylindrical roller bearings) which only support radial loads as the axial loads are cancelled out.)
Because both Heinrich_1 and Gray teach hydrostatic modules with 0.0° timing angles producing substantially zero axial loads on the supporting bearings sets, it would have been obvious to one skilled in the art to substitute the cylindrical roller bearing sets of Gray for the generic bearing sets of Heinrich_1 to achieve the predictable result of radially supporting the common shaft.
To further clarify the modification, all the bearings sets of Heinrich_1 are substituted for the cylindrical roller bearing sets of Gray as Heinrich_1 has a plurality of hydrostatic modules.
Regarding claim 2, Heinrich_1 discloses (Fig. 5-6) the input and output timing angles are both in the range of from -0.5° to +0.5° (see claim 1 above for the Heinrich_1 - Heninrich_2 description). 
Regarding claim 3, Heinrich_1 discloses (Fig. 5-6) the first (17a/22a left as depicted in Fig. 5) and second hydrostatic module (17a/22a right as depicted in Fig. 5) which is in the range of from -0.5° to +0.5° (see claim 1 above for the Heinrich_1 - Heninrich_2 description). 
Regarding claim 6, Heinrich_1 discloses (Fig. 5-6) the hydraulic bent axis piston drive units are mounted to independent or common yokes (Col 8 Ln 32-65). 
Regarding claim 9, Heinrich_1 discloses (Fig. 5-6) the 1st (17a left) and 3rd (17a right) hydraulic bent axis piston drive units are pumps and the 2nd (22a left) and 4th (22a right) hydraulic bent axis piston drive units are motors (Col 7 Ln 49-55). 
Regarding claim 11, Heinrich_1 discloses (Fig. 5-6) the only axial load supported by the bearing sets is a load sufficient to prevent the common input and output drive shafts from wandering side to side (see claim 1 above for the Heinrich_1 - Heninrich_2 description, furthermore, without some ‘restraint’ the input and or output shafts would be unrestrained and fall out)
Michel further discloses there is not axial load on the bearing sets [0140-0141].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich_1 in view of Gray, in further view of Czepak; John et al. US 20110147126 A1, hereinafter Czepak.  
Czepak is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydrostatic 
Regarding claim 7, Heinrich_1 discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the hydraulic bent axis piston drive units comprise an odd number of pistons.  Instead, Heinrich_1 discloses a generic application of an undisclosed quantity of pistons.
Czepak discloses (Fig. 9) a hydrostatic system comprising a hydraulic drive unit (10) application comprising nine pistons [0024].
Because both Heinrich_1 and Czepak teach hydraulic drive unit applications, it would have been obvious to one skilled in the art to substitute the generic application with an undisclosed quantity of pistons for the application with nine pistons to achieve the predictable result of pumping or motoring in response to application of hydraulic fluid [0002-0003].
Regarding claim 8, Czepak further discloses (Fig. 9) the hydraulic bent axis piston drive units comprise nine pistons [0024]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745